OPINION — AG — CONSTITUTIONAL DEBT LIMITATIONS AS APPLIED TO PENSION LIABILITIES **** THE DEBT LIMITATIONS PROVISIONS OF OKL. CONST. ARTICLE X, SECTION 26 ARE NOT APPLICABLE TO THE POSSIBLE LIABILITIES OF CITIES OR OTHER POLITICAL SUBDIVISIONS TO FORMER GOVERNMENT EMPLOYEES FOR DEFICIENCIES IN PENSION PAYMENTS CAUSED BY INADEQUACIES IN PENSION FUND, BECAUSE THE OBLIGATION IS IMPOSED BY STATUTE. THE QUESTION OF WHETHER A POLITICAL SUBDIVISION WILL BE LIABLE FOR ANY SUCH DEFICIENCY DEPENDS ON A CONSTRUCTION OF THE RELEVANT PENSION STATUTES IN EACH CASE. THE LEGISLATURE HAS PLENARY AUTHORITY TO AMEND AND MODIFY PENSION LAWS, SO LONG AS IT DOES NOT ABROGATE VESTED RIGHTS OF GOVERNMENT EMPLOYEES. CITE: 11 O.S. 1971 541-541X [11-541] — [11-541X], 11 O.S. 1971 380 [11-380] (LARRY PAIN)